PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/591,474
Filing Date: 2 Oct 2019
Appellant(s): T-Mobile USA, Inc.



__________________
Logan J. Brown
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 19, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 02, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
With respect to the arguments presented for independent claim 1 and dependent claims 2-6, Examiner finds Appellant’s argument unpersuasive.
RE claim 1, it is the position of Appellant that Examiner has failed to establish a prima facie case that the cited documents teach or suggest the limitation “generating for at least one of the clusters, cell congestion prediction data for the at least one of the clusters at least partly by providing at least a portion of the historical data to one or more machine learning mechanism”. Examiner respectfully disagrees.
In rejecting the claims, Monnes is relied upon as the primary reference. Monnes in general is directed to a similar purpose as the claimed invention, a system for managing a plurality of cells. Specifically, as cited in the rejection, paragraphs 28-33 discloses a method of monitoring a congestion level of each cell by one or more voice servers each associated with a plurality of cells. It is disclosed that measurements of user and network conditions are made based upon at least the reporting of UEs or from one or more other servers having current use/activity or historical use/activity. Oher measured network conditions include jitter, access time per call set-up, the number of registered users within the cell, and variance in packet arrival rate. Paragraphs 34-36 further discloses that, using these measurements, it is determined whether or not communications within a cell are continuing to deteriorate or become congested and actions may be taken reduce congestion. The system determines if a current congestion level is similar to a previously determined congestion level. Previous actions taken are also considered to determine a current course of action. 
Monnes therefore discloses accessing historical data associated with performance of multiple cells of a telecommunication network since each cell is monitored for congestion using current and stored measurement data reported by UEs, and generating cell congestion prediction data at least party by providing at least a portion of the historical data to generate cell congestion prediction data for at least one of the cells since historical measurement data and congestion determinations are used to determine a current course of action to reduce congestion.
Examiner however admitted that Monnes fails to disclose each of the remaining limitations. Specifically, Monnes fails to disclose the act of managing the cells in clusters/groups through “clustering the cells of the telecommunication network into a plurality of clusters having respective sets of the cells with similar patterns of congestion” nor does Monnes disclose the use of “machine learning” to perform congestion prediction and reduction.
With respect to the machine learning, Carnero Ros is cited as teaching this limitation. Paragraph 15 explicitly teaches that their disclosure is directed to use of machine-learning techniques in order to perform congestion predictions per location area (e.g. cell, group of cells, routing area, etc.). 
Although Monnes discloses the cell congestion management methods are automatically performed, the teachings of Carnero Ros would have suggested to one of ordinary skill in the art before the effective filing date of the claimed invention an alternative method that in general, uses machine-learning in order to predict and mitigate not only the congestion for cells individually, but for groups of cells. Examiner would further note that by explicitly teaching “congestion predictions” it is clear that Carnero Ros is also directed to the use of “historical data” as a prediction would necessarily rely on prior data and/or occurrences.
Examiner relies upon Obhan in order to remedy the feature of “clustering the cells of the telecommunication network into a plurality of clusters having respective sets of the cells with similar patterns of congestion”. Although both Monnes and Carnero Ros, separately or taken together, each explicitly disclose, teach or suggest the congestion management of multiple cells based upon historical data and machine learning, they fail to fully disclose or teach this aspect of the claimed invention.
Figure 11 and column 18 teaches the collection of subscriber load data in a plurality of “corridors” and updating operator parameters accordingly. Column 11, lines 10-27, further specifically teaches a “corridor” in this disclosure is a logical grouping of cells. These groupings are based upon “subscriber load patterns” within a larger set of cells. The term “pattern” on its face and given its plain meaning implies the use of previous data or instances of subscriber load to determine that said pattern exists. 
In the case of Obhan, it is taught that said grouping is made by a system operator who creates corridors “that make sense from a business, tariff, user-mobility, and loading etc. viewpoint”. Appellants appear to argue that this is indicative of manual intervention rather than the automatic or “machine-learning” as required by the claim. Appellants further argue that any assertion otherwise is impermissible hindsight. 
However, it is the position of the Examiner that both Monnes in view of Carnero Ros already discloses the automatic and/or machine-learning based management of congestion for a plurality of cells. Carnero Ros itself further teaching management of a group of cells and both are based upon “historical data”. In response to Appellant’s argument that Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
This method of grouping by Obhan, even if performed manually, would have suggested to one of ordinary skill in the art that it would be at least useful from a management perspective, to group cells according to similar patterns of load/congestion. When taken together with the disclosure of Monnes and the teachings of Carnero Ros this grouping and management of congestion could be adapted to be performed automatically upon groups/clusters of cells having similar current and previous congestion patterns, and this congestion could be further mitigated through automatic means involving machine-learning.
Examiner would further argue that in case that Monnes or Carnero Ros fail to sufficiently remedy the issue of manual operator intervention as suggested in Obhan, a mere assertion than a method step is automatic or performed by machine-learning, which itself is a kind of automatic operation in general, is not enough to overcome the prior art rejection. It has been held that, lacking any criticality, to make prior art parts automatic does not make the claimed invention patentable over that prior art (In re Venner, 120 USPQ 192). Again, the claimed invention and Appellants arguments merely makes general assertions that the “clustering” is performed automatically without any further limitations that would explicitly claim the steps taken beyond “at least in part on the historical data”. Obhan teaches these broad limitations and it would be an obvious matter of design choice to automate this function based at least upon the fact that said functions are disclosed or taught to be as such by Monnes and Obhan.
Since the claimed invention fails to explicitly claim how the clustering and reduction of congestion is determined beyond a broad recitation of “at least party on the historical data” and the broad recitation of a “machine-learning mechanism” without defining any aspect of that mechanism, it is believed by the Examiner that a prima facie case of obviousness has been made and the rejection is complete and proper.
RE claims 2-6, Appellant relies upon the arguments presented for claim 1 and does not make any further arguments specifically directed to these claims. As such, Examiner maintains these rejections for at least the reasons set forth above for independent claim 1.
With respect to the arguments presented for independent claim 7 and dependent claims 8 and 10-13, Examiner finds Appellant’s argument unpersuasive.
RE claim 7, the arguments recited by Appellant are identical to those recited for claim 1. As such, Examiner maintains this rejection for the same reasons set forth above.
RE claims 8 and 10-13, Appellant relies upon the arguments presented for claim 7 and does not make any further arguments specifically directed to these claims. As such, Examiner maintains these rejections for at least the reasons set forth above for independent claim 7.
With respect to the arguments presented for independent claim 14 and dependent claims 15 and 17-20, Examiner finds Appellant’s argument unpersuasive.
RE claim 14, the arguments recited by Appellant are identical to those recited for claim 1. As such, Examiner maintains this rejection for the same reasons set forth above.
RE claims 15 and 17-20, Appellant relies upon the arguments presented for claim 14 and does not make any further arguments specifically directed to these claims. As such, Examiner maintains these rejections for at least the reasons set forth above for independent claim 14.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/James P Duffy/Primary Examiner, Art Unit 2461                                                                                                                                                                                                        
Conferees:

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461             
                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.